Citation Nr: 1001950	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  08-02 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The Veteran had active service from May 1968 to May 1970. 

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of an April 2007 rating decision of the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in part, granted service 
connection for PTSD and assigned a 50 percent evaluation.  

This issue was previously before the Board in May 2008 when 
it was remanded for additional development.  The requested 
development has been completed, and the case has been 
returned for further appellate review.  

In February 2008, the Veteran testified during a hearing at 
the RO before the undersigned Veterans Law Judge.  A 
transcript of this hearing is contained in the claims folder.  

Additional evidence in this case was received at the Board in 
May 2009.  The Veteran waived initial RO review of this 
material in a December 2009 statement.  


FINDING OF FACT

The Veteran's PTSD is productive of occupational and social 
impairment with deficiencies in most areas such as work and 
family relations due to symptoms that include suicidal 
ideation, near continuous anxiety which affects the ability 
to function effectively, irritability, difficulty in adapting 
to stressful circumstances to include work, and an inability 
to establish and maintain effective relationships.  




CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the criteria for an initial 70 percent evaluation for PTSD 
have been met; the criteria for an evaluation in excess of 70 
percent have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.21, 4.130, Code 9411 
(2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2009).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was recently amended 
to eliminate the requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  38 C.F.R. § 3.159 (2009). 

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In this case, the Veteran was provided with a VCAA 
notification letter in August 2006, which is prior to the 
initial adjudication of his claim.  This letter is fully 
compliant with all the requirements of Pelegrini and Dingess.  
He has not been provided with additional notification.  
However, this appeal arises from disagreement with the 
initial evaluation following the grant of service connection.  
The courts have held that once service connection is granted 
the claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the Board 
finds that the duty to notify has been met.  

The Board also finds that the duty to assist has been met by 
VA.  All VA treatment records have been obtained, and the 
Veteran has not identified any private treatment records 
pertinent to this issue.  The Veteran was afforded VA 
psychological examinations in June 2007 and February 2009, 
and all VA treatment records have been obtained.  The Board 
notes that the February 2009 examination was conducted by a 
psychologist instead of the psychiatrist requested in the May 
2008 remand.  The claims folder was also not available for 
review.  However, the Board further notes that the 
examination was comprehensive and complete, there is no 
indication that an examination by a psychiatrist would 
provide any additional information, and therefore an 
additional examination is not necessary.  The examiner states 
that he reviewed all of the Veteran's VA medical records on 
computer, and as the Veteran has not received any other 
treatment this encompass the entire history of his PTSD 
treatment.  The February 2009 psychologist is also the same 
psychologist who conducted the June 2007 examination, and he 
states that he is familiar with the Veteran's history.  

Although this examiner did not express whether or not it was 
possible for the Veteran to be employed as was requested in 
the May 2008 remand, the examiner did include an extensive 
discussion of his employment history in the remarks section 
at the end of the report, and noted that the Veteran was 
employed full time, which answers the question as to whether 
or not employment is possible.  Finally, the Veteran was 
provided with a June 2008 VA psychiatric examination that was 
scheduled independently of the remand.  The Veteran also 
appeared at a hearing before the undersigned Veterans Law 
Judge in February 2008, and a transcript of this hearing is 
contained in the claims folder.  There is no indication of 
any outstanding evidence relevant to this claim, and the 
Board may proceed with the adjudication of the Veteran's 
claim.  

Increased Evaluation

The Veteran contends that the 50 percent evaluation initially 
assigned to his PTSD is inadequate to reflect the impairment 
that this disability produces.  He notes that he has a long 
history of leaving jobs after about a year due to increasing 
anxiety, and he attributes the failure of his two marriages 
to his PTSD.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.  

As previously mentioned, this issue involves the Veteran's 
dissatisfaction with the initial rating for his PTSD assigned 
following the grant of service connection.  The Court has 
found that there is a distinction between a Veteran's 
disagreement with the initial rating assigned following a 
grant of service connection, and the claim for an increased 
rating for a disability in which entitlement to service 
connection has previously been established.  In instances in 
which the Veteran disagrees with the initial rating, the 
entire evidentiary record from the time of the Veteran's 
claim for service connection to the present is of importance 
in determining the proper evaluation of disability, and 
staged ratings are to be considered in order to reflect the 
changing level of severity of a disability during this 
period.  Fenderson v. West, 12 Vet. App. 119 (1999); see also 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b). 

The veteran's PTSD is evaluated under the General Rating 
Formula for Mental Disorders.  

Under this formula, a 100 percent evaluation is warranted for 
total occupational and social impairment, due to such 
symptoms as gross impairment in thought process or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene), disorientation to time or place, or memory loss for 
names of close relatives, own occupation or own name.  

The only criteria for a total disability rating for any 
disability rated in accordance with the VA General Rating 
Formula for Mental Disorders are total occupational and 
social impairment.  Sellers v. Principi, 372 F.3d 1318, 1324 
(Fed. Cir. 2004) 

A 70 percent evaluation is merited for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood 
due to such symptoms as suicidal ideation, obsessional 
rituals which interfere with routine activities, speech that 
is intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control (such as unprovoked irritability 
with periods of violence), spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting), and an inability to establish and maintain 
effective relationships.  

The criteria for a 70 percent rating are met if there are 
deficiencies in most of the areas of work, school, family 
relations, judgment, thinking, and mood.  Bowling v. 
Principi, 15 Vet. App. 1, 11-14 (2001).

The current 50 percent evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Code 9411.   

At this point, the Board notes that although a VA social 
worker entered diagnoses of the Veteran's disability that 
included PTSD and rule out bipolar disorder, a disability for 
which service connection has not been established, the Court 
has held that VA regulations require that, unless the 
symptoms and/or degree of impairment due to a veteran's 
service-connected psychiatric disability, here PTSD, can be 
distinguished from any other diagnosed psychiatric disorders, 
VA must consider all psychiatric symptoms in the adjudication 
of the claim.  Mittleider v. West, 11 Vet. App. 181 (1998).  
Although the May 2008 remand requested that the examiner 
attempt to make this distinction, the February 2009 examiner 
did not do so, although he also failed to include any mention 
of a bipolar disorder in the diagnoses.  The Board will 
therefore consider all symptoms to be attributable to the 
service connected PTSD and will proceed with the adjudication 
of the Veteran's claim.  As this is advantageous to the 
Veteran, there is no chance of prejudice to his claim by 
doing so.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The evidence includes VA treatment records dating from 2006.  
These records show that the Veteran was afforded an initial 
evaluation of his disability by a clinical social worker in 
August 2006.  The Veteran reported that his life had been out 
of control since returning from Vietnam.  His sleep was poor, 
he had intrusive thoughts of Vietnam, and there was some 
history of substance abuse.  His speech was rapid and there 
was some grandiosity.  The diagnoses included PTSD, alcohol 
abuse in recent remission, cocaine use in recent remission, 
and rule out a bipolar disorder.  The estimated score on the 
Global Assessment of Functioning (GAF) scale was 45.  

The remaining 2006 records indicate that the Veteran 
participated in group therapy sessions for PTSD that were 
conducted by a VA psychologist.  December 2006 records show 
that the Veteran was going through a depression due to some 
anniversary reactions that coincided with his arrival in 
Vietnam.  Overall his condition appeared stable in spite of 
continued PTSD and depressive symptomatology.  

Additional VA treatment records show that the Veteran 
continued with group therapy until April 2007.  These records 
do not discuss the Veteran's specific symptomatology but note 
only the symptoms reported by the group.

The Veteran underwent a VA examination of his PTSD by a 
clinical psychologist in June 2007.  His service in Vietnam 
and his stressors were reviewed, as was his life after 
discharge from service.  The Veteran gave a history of 
difficulty in retaining jobs, and had been unemployed since 
June 2006 due to medical issues related to coronary artery 
disease.  He had a history of substance abuse, but had 
reportedly been free of these problems in recent years.  The 
Veteran had been involved in a PTSD group but had quit in 
April 2007, although he was now considering returning to the 
group.  

On examination, the Veteran was clean, adequately groomed, 
and casually dressed.  He was alert, oriented, and attentive, 
and he was cooperative but tense.  His affect was normal and 
his mood anxious.  The Veteran did not appear depressed but 
seemed significantly anxious.  His speech was clear, goal-
directed, and normal.  He had no history of hallucinations or 
delusions.  The Veteran reported occasional nightmares of 
Vietnam and experienced intrusive thoughts on a daily basis 
that brought about mixed feelings.  He reported longstanding 
problems sleeping and demonstrated an increase in arousal and 
psychomotor agitation when pressed about his Vietnam 
experiences.  Motivation was fair.  The Veteran reported 
problems forming close relationships since Vietnam and had 
been married and divorced on two occasions.  He would become 
anxious and agitated which would make him snappy.  The 
Veteran denied suicidal ideations but described passive 
suicidal thoughts to the extent that it would make him happy 
to be dead.  However, the Veteran noted he had no desire to 
harm himself.  The insight and judgment of the Veteran were 
fair and adequate.  The clinical impression was PTSD.  In 
addition, cocaine dependence, cannabis dependence, and 
alcohol dependence, were all diagnosed but each was reported 
to be in remission.  The GAF was 50.  

At the February 2008 hearing, the Veteran testified that he 
had held about ten jobs since discharge from service.  These 
would last for about a year, after which he would began to 
have increasing difficulty with concentration and impatience 
with the authorities in his organization until he quit the 
job.  One of his jobs had been as an air traffic controller.  
He had been married twice but his PTSD symptoms such as sleep 
problems contributed to his divorces.  The Veteran did not 
initially realize he was depressed due to his naturally 
upbeat personality but came to realize he was severely 
depressed.  He did not go out to eat or to the movies, which 
he attributed to not having any money.  The Veteran described 
his life since his return from Vietnam as chaotic.  See 
Transcript.  

VA treatment records from 2008 show that he had continued in 
both group and individual therapy.  February 2008 group 
records show that the Veteran reported sleep problems.  

At a June 2008 individual session, the Veteran reported that 
several life stressors had led to a relapse in his use of 
cocaine.  He felt out of control, and described his mood as 
down and worried.  The Veteran presented with pressured 
speech, racing thoughts, anxiety and some paranoid ideation.  
He denied current suicidal or homicidal ideation, intent, or 
plan.  The Veteran requested inpatient treatment and he was 
scheduled for examination by a psychiatrist.

A report of a June 2008 VA psychiatric consultation states 
that the Veteran described a lot of skills in which he could 
be very successful, but he was unable to sustain projects.  
He changed jobs frequently and tended to lose money in a 
hurry.  He had also failed to sustain marriages.  A recent 
relapse of cocaine use was noted.  The Veteran was not 
actively suicidal.  He spoke rapidly, had an anxious mood, 
and was depressed.  His affect was somewhat hyper and 
elevated compared to some of the dreadful events in Vietnam 
that he described.  The diagnoses were PTSD, questionable 
bipolar disorder, and cocaine dependence and alcohol abuse.  
However, the examiner and the Veteran determined together 
that inpatient treatment would not be helpful at that time.  

The Veteran was also provided with a June 2008 addiction 
psychiatry consultation.  He reported a pattern of cocaine 
use and abuse with numerous consequences, including divorce 
and family estrangement.  He also used alcohol and cannabis.  
On mental status examination, the Veteran was appropriately 
groomed.  He acted restless, but his speech was fluent, 
relevant, and coherent.  His mood was euthymic and his affect 
appropriate.  There was no abnormality of perception found.  
His thought flow was spontaneous with no abnormality.  The 
Veteran denied suicidal and homicidal ideation.  His judgment 
was fair and his insight was good.  The diagnoses included 
PTSD, bipolar, and cocaine abuse.  The integrated summary 
noted a family history of substance abuse and mental illness 
in that his grandfather had PTSD and abused alcohol.  The 
Veteran's GAF was 65.  

In February 2009, the Veteran underwent another VA 
psychological examination by the same psychologist who 
conducted the June 2007 examination.  The claims folder was 
not available for review, but the medical and mental health 
treatment notes were available electronically and the 
examiner noted that the Veteran was familiar to him from 
previous examination.  The Veteran confirmed the accuracy of 
these records.  The Veteran reported a recent relapse on 
cocaine but noted he had immediately sought treatment.  He 
had been fairly abstinent since that time.  He had been going 
to group therapy but this ended in October 2008.  The Veteran 
was currently living in Florida and working as a stable hand, 
and stated that he welcomed the job.  The examiner noted that 
the Veteran's employment history was extremely poor and that 
PTSD had contributed to his difficulty in holding jobs.  
However, he also had a number of physical problems, which 
were also a factor.  His current job was primarily physical 
and while he reported some difficulty managing the demands of 
the job, he offered few complaints and indicated he was glad 
to be employed. 

On examination, the Veteran presented as clean, adequately 
groomed, and casually dressed.  He was alert, attentive, and 
oriented times four.  His affect was normal but he became 
anxious when discussing Vietnam.  His mood was also anxious.  
The Veteran's speech was clear, goal-directed, spontaneous, 
and of normal pace and volume.  He had no history of 
hallucinations, delusions or mania.  He did describe 
increasing flashbacks that had been occurring several times 
each week, which were brief visual images of events that 
occurred in Vietnam.  He denied any recent nightmares but 
stated that he at times woke up with an anxious mood he could 
not describe and could not recall what he was dreaming.  The 
Veteran continued to demonstrate a high level of 
physiological arousal and emotional distress when discussing 
his Vietnam experiences.  The Veteran also reported increased 
suicidal ideation over the holidays, but denied intent or 
plans to harm himself, and this had eased since moving to 
Florida.  Socially the Veteran continued to be isolated and 
withdrawn with difficulty in expressing emotion, and he 
continued to describe agitation and irritability as 
interfering with relationships.  His irritability appeared 
secondary to anxiety which in turn was related to PTSD.  The 
Veteran's insight and judgment were fair and adequate for 
current safety.  The clinical impressions were PTSD, and 
cocaine dependence, cannabis abuse, and alcohol abuse, in 
remission.  The GAF was 50.  In conclusion, it was noted that 
the Veteran had described some worsening in terms of sleep 
disruption and increased suicidal ideation, a high level of 
anxiety, and ongoing problems with social functioning.  He 
was living in a room above the stable where he was employed.  
He was noted to struggle with long term employment and his 
high level of anxiety suggested this might be an ongoing 
concern, although he had been managing the low level stress 
of his current job.  

In a May 2009 letter, the VA psychologist who conducted the 
Veteran's group therapy sessions provided a history of the 
Veteran's treatment, as well as his experiences in Vietnam.  
His symptoms since Vietnam included recurrent and vivid 
nightmares, frequent intrusive thoughts, significant sleep 
problems, occasional flashbacks with auditory and visual 
hallucinations, increased irritability and frustration, anger 
outbursts, depressed mood, lethargy, anhedonia, social 
withdrawal, short-term memory and concentration deficits, 
hyperarousal, and avoidance behavior.  It was the 
psychologist's professional opinion that the PTSD was severe 
enough to interfere with the Veteran's occupational, 
interpersonal, and social functioning.  The opinion further 
stated that the Veteran's polysubstance abuse and dependence 
was secondary to PTSD.  It was unlikely that his condition 
would significantly improve.  

The Board finds that the evidence more reasonably supports 
entitlement to a 70 percent evaluation for PTSD. 

The Veteran's GAF scores have ranged from 45 to 65, with the 
most recent score being 50.  

A GAF score of 61 to 70 reflects some mild symptoms, or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, with some meaningful 
interpersonal relationships. 

A GAF score of 51 to 60 indicates moderate symptoms, or 
moderate difficulty in social, occupational, or school 
functioning.  

A GAF score of 41 to 50 signifies serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF score of 31 to 40 signifies some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., where a depressed man avoids 
friends, neglects family, and is not able to work).  American 
Psychiatric Association: Diagnostic and Statistical Manual of 
Mental Disorder (DSM), 32 (4th ed.) (1994) (DSM-IV); 38 
C.F.R. §§ 4.125, 4.130 (2009).  See Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995).

The February 2009 VA examination noted an increase in 
suicidal ideations.  His examiners have noted ongoing 
deficiencies in both employment and in social relationships.  
His high level of anxiety equates to near-continuous panic 
and he is easily irritable.  The Veteran has repeatedly 
demonstrated difficulty in adapting to stressful 
circumstances such as work, and his isolation from his wives 
and children is evidence of an inability to establish and 
maintain effective relationships.  His most recent GAF of 50 
is reflective of serious symptoms such as suicidal ideations 
and serious impairment in social and occupational 
functioning.  This symptomatology more nearly resembles that 
of the occupational and social impairment with deficiencies 
in most areas such as work and family that merits a 70 
percent evaluation.  38 C.F.R. § 4.130, Code 9411.  

The Board has considered entitlement to a 100 percent 
evaluation, but this is not supported by the evidence.  The 
May 2009 letter reports that the Veteran has a history of 
auditory and visual hallucinations, but there was no history 
of this on the February 2009 VA examination or in the 
previous treatment records, and these symptoms were denied by 
the Veteran.  In any event, any hallucinations cannot be 
described as persistent.  There is no evidence of gross 
impairment in the thought processes or communication.  The 
Veteran has never been found to be a danger to himself or 
others.  He maintains a normal state of hygiene, and there is 
no evidence of disorientation or greater than mild memory 
loss.  As noted on the February 2009 examination, the Veteran 
is currently employed on a full time basis and is 
appreciative of having the job.  The Board concludes that the 
evidence does not support a finding of total occupational and 
social impairment for any portion of the period on appeal, 
which means that a 100 percent evaluation is precluded.  
38 C.F.R. § 4.130, Code 9411.  


ORDER

Entitlement to an initial 70 percent evaluation for post-
traumatic stress disorder is granted, subject to the laws and 
regulations governing the award of monetary benefits.  


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


